           Case 6:19-po-00276-JDP Document 11 Filed 05/05/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, CA Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     JUAN C. GOMEZ
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                       Case No. 6:19-po-00276 JDP

12                       Plaintiff,                   STIPULATION TO VACATE STATUS
                                                      CONFERENCE AND SET FOR TRIAL;
13    vs.                                             ORDER THEREON

14    JUAN C. GOMEZ,                                  Date: September 16, 2020
                                                      Time: 9:00 a.m.
15                      Defendant.                    Judge: Hon. Jeremy D. Peterson

16
17
18             IT IS HEREBY STIPULATED by and between the parties through their respective
19   counsel that the status conference scheduled for May 5, 2020 may be may be vacated, and the
20   matter set for trial on September 16, 2020, at 9:00 a.m., or the soonest time thereafter convenient
21   to the court. It is further requested that a trial confirmation hearing be set for August 19, 2020 at
22   10:00 a.m.
23             This matter was previously continued to May 5, 2020 to allow time for settlement
24   negotiations. At this time no agreement has been reached and the parties are requesting that the
25   matter be set for trial. The parties agree that time may be excluded through trial for defense
26   investigation, trial preparation and continued plea negotiations.
27             The parties agree that the delay resulting from this request shall be excluded in the
28   ///
       Case 6:19-po-00276-JDP Document 11 Filed 05/05/20 Page 2 of 3


 1   interest of justice, and for effective defense investigation and preparation, pursuant to 18

 2   U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

 3                                                                 McGREGOR W. SCOTT
                                                                   United States Attorney
 4
 5   DATED: May 5, 2020                                        By /s/ Susan St. Vincent
                                                                  SUSAN ST. VINCENT
 6                                                                Legal Enforcement Officer
                                                                  Attorneys for Plaintiff
 7
 8                                                                 HEATHER E. WILLIAMS
                                                                   Federal Defender
 9
10   DATED: May 5, 2020                                        By /s/ Eric V. Kersten
                                                                  ERIC V. KERSTEN
11                                                                Assistant Federal Defender
                                                                  Attorneys for Defendant
12                                                                JUAN C. GOMEZ

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Gomez: Stipulation to Vacate Status             -2-
      Conference and Set for Trial
       Case 6:19-po-00276-JDP Document 11 Filed 05/05/20 Page 3 of 3


 1                                                  ORDER

 2            For the reasons set forth above, this matter is set for trial on September 16, 2020, at

 3   9:00 a.m.; and for a trial confirmation hearing on August 19, 2020, at 10:00 a.m. For Speedy
 4   Trial Act purposes, for reasons stated above, time is excluded through trial.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:       May 4, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Gomez: Stipulation to Vacate Status              -3-
      Conference and Set for Trial
